Citation Nr: 1455032	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU due to PTSD, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran last received a VA examination for PTSD in March 2010, and has asserted that his condition has worsened "tremendously" since that time.  Although the claims file contains VA psychology treatment notes dated as recently as August 2014, those records do not include all of the information necessary to fully and fairly assess the current status of the Veteran's PTSD under the applicable rating criteria.  As such, the Board finds that an additional examination would aid in evaluating his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the Veteran has reported that he retired earlier than he otherwise would have due to his PTSD symptoms, including frequent panic attacks.  As he has not been afforded appropriate notice regarding a TDIU claim pursuant to the Veterans Claims Assistance Act (VCAA), the Board finds that such must be provided on remand.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Relevant ongoing VA treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for TDIU due to his service-connected PTSD.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  Obtain relevant VA treatment records dating since August 2014.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and indicate the impact of the disorder on his occupational and social functioning.  In addition the examiner should provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or maintain gainful employment, without regard to age or nonservice-connected conditions.  A rationale for all opinions reached should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the claims should    be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes the relevant laws regarding entitlement to a TDIU.  An appropriate period of time should be provided for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




